By JUDGE ROSCOE B. STEPHENSON, JR.
The complainants’ two contentions are:
1. The Craig County Zoning Ordinance as it pertains to the special use of land is invalid because it fails to provide standards to guide the governing body.
2. The action of the Board of Supervisors granting the special use is invalid because
(a) the application was fatally defective,
(b) the proposed use as a Girl Scout camp is not consistent with Agricultural, Limited District A-l, and
(c) the board’s action was taken without compliance with the requirements of the statute and the County Zoning Ordinance.
1.
It is true, as the complainants argue, that when, as here, the governing body reserves unto itself the right to issue special exceptions or uses not provided for in the Zoning Ordinance, the ordinance must contain sufficient outlines and standards to guide the governing body in that regard. If such standards are lacking, the ordinance, as it relates to approving uses not provided for therein, is invalid. Cole v. City Council, 218 Va. 827, 241 S.E.2d 765 (1978).
In the present case, however, the County’s zoning ordinance contains guidelines for special exceptions *542and special uses. See Article 17, Section 7. This being the case, I am of opinion that the zoning ordinance, as it relates to special exceptions and uses, is valid.
2.
(a)
While the application for a special exception or use not provided for may not have complied strictly with the requirements of the zoning ordinance, it is my opinion that there was substantial compliance therewith and that this contention should be rejected.
(b)
The evidence shows that both the Planning Commission and the Board of Supervisors made detailed findings of fact with the guidelines set forth in Article 17, Section 7. One of the findings states:
The general compatibility with adjacent properties and other property in the district will not be changed. The area will still have the appearance of forested land with a few small cleared pastures or fields. The beauty of the forest and Craig Creek will be maintained in accordance with Girl Scout ideals of preserving the beauty of nature.
The district called "Agricultural, Limited District A-l" specifically mentions such uses as "forests, parks, farms, lakes or mountains." I am of opinion that a Girl Scout camp or park is a use that would be consistent with those uses permitted in this zoning district. The findings of and action by the governing body are presumed to be valid, and I cannot say that they are either arbitrary or unreasonable.
(c)
1 am satisfied that the requirements pertaining to public notice and public hearings were followed. The public was afforded an opportunity to be heard, and this is essentially all that is required.
*543Accordingly, the relief sought by the complainants is denied.